 

he) Keo} RR= les Fi ite yp:

 

 

 

PG LNA Ute go AWD Be go POEUN EL OS
SNS! SRSOMDIPE 6 4G BARATOO RG FO MOTI A, BAO Sg og BERETA UY AG ER AG eg OEE EE AQ Ge © DoMp VaR Wee AG ASE,
PETS SLD DF SIQa PIG BS OS O55 DLT) SRQOMP 2 Segue 2 & D7) PSG PN eg 2 Pe 6 we Sener ds © Goce are pe
DN BOGE ig 4 DO ue SEI Dar Se 4G] RIOT ANT CEE FC RAD SUG MKS Fag SECO a ean Gee 2 IQ eee Ae OED
SRR Sar Dues See RUE py DRL Se SERA ky WY REED Cu an JID Pu ween Sue FANG & 2 mag dona Oa emuagEy DaAS Sa Ba

a 12 NSE Me ODOR STEERS tay ARITSRE pO GATE A wet MS TARAS CUTE CUE, SIT A HOG © PATRAS TUTE AIUD AUP aly ARATE HAE GE TR Su

Pp eree Or a ootes Ro Sane ess SUF Sys humus ORE Oe See AEG DIOL EM OPA AN ANGLIN A OE NN 3 a STL AGRE RIOR
Recor aaa Sa 2 > ‘ I AR tg Us EP AS ewes aN mG PS A ORNS Sat
SURE R A, NES ot ROE SF RENAN aS UE SUR, Be, SA SI RIO, hae 2a SAGA He baa MORE ARS
ae BR ABR: meteor J SaNpssed GARG aCe oe Rupaa, GanuNT Aut Batre Sen aRUe HYG f Py MOMEIG REFS Og PHT WOENS Pet epunue
S8P TSE BH Dy seONS 5 6 YE WOES P Sautew oy Gare KamiERS SCOTCH G8 2g DRETOEE AS Uh DIRK SHOES RY ORT OS Cy) AE cOHAR
BN OD UG PRMDS SUP BOM GIRY A BAS WOR BS EIRUORD Ota fO SAIGON yy TRG Oh ORE © Sarees add LaRRUARO AAR Quay eg Uf ORE ee Oe Dea

MOAI OFA IG MRA CIS Ga PRS CRD AG GRR REITER OY RAREST Beng SELF COTD HOON
$8 2 ASOD Cae CED BS Ee ERIS DITO Kay WOULD G DUETS See ane EKO BOSE) SUN CBs MTN (OUP AIT SEO FERS Bs BD
FRAP Sy ERO, DOETOYD HES OY Foo COSRNE Mg 0 Suga eOe ROR Mr NOt gE AE A TODA EN og a BES DCIS
SEE Peres eg ae ROS Bam ned Gy pepoted fue SMEAR SR, NOES COREY Ky QRS PaO tg eee EU) Sats eee) 4Q erga) cong ey OW tag

JOWIP|DSI¢

fiunxn] sfiepo) YyIM WuPY) 5 afilaysal j9,04 SuOysfialy Sy)

 

 

 

 

 

 

 

 
Rage 2 of 4

 

ee ee ea

Pret aes me x
Be Mee

JOLASIP OuIGGOUS Ped:
Sida ct sea hee esa ce ae ee ig

mitepi=rclem y=) le l-]00| mele | pa-2b ela I=]

 

aT PACTS BOL PRT] Atle at) 2) Rai
OY} WOl] Spojg OM} Peri a cr

 

 

 

 

 

 

 

 

a tby-s— mea ATI SPT NC
yt Pep) CMa t= Phe) Ges e SRT DME) Mme] Utne cat 2

 

\\ ee

STA VTE
VA AW OD EZ
Li a ae 3

eye = Bate Ci)

MoIAISAO Apluaoddo

 

 

ov wile ecmeabaethaiechs ee

Peete WelOld

 

 

 

 

 

 

 
poy ste Ci CoT STI ET es

Sid G00'GOSS 10 JuSLUISSau! Deuinbey .

Tei CBee tes

belle(ge Msn) ege.-| Vip ec MO TR! cl) icelp e-em Es

Pere pedlOiulet Bers scre mire Te -TAG Bt =sl 8) oF ag)

Ei eco er giantess ete seared ie Bis oe Bay

ES Tih ea ezine Bele R TIN) taselt a=)

lated cra) cecsie tig siecle cm CBU Tete ey ip ales pe) vie

Pac eh oka ty
Fel accresoll cme tioB eV intB ipa) Case st ci
Rees et acer en

Bite testo ie-S bers gel caNiree tiers aye) a

casas)
aiGuis © ui Weuqseau yBnouly spieg users
Sf Sasa 0} aygidye aie abe 40 s.

Foot mteSi el Peete fied loupe eM By esd

ete cere em

yoddns ¥

sjeaoiddy *g yoddns |e07

sjeAoiddy

Suruunjs ayy Aolue pure “uns Bpudj4 YINCS euy ut
yes ‘DuMAUN) "‘UOHeXBye: pue Aunxny 40 siseo uy

winuejos doyooy

“OPNDU! SAUNVI}

ySay B UWA PASTY BPUD}Y YINOS JO SIOABY SSaPWA
ap Oo; abewoy shed pue ‘sweipeubu Aywend
punow paraiso ydeouco efesanaq pur poo; y

queine}say

SPC 40 udgoajes Gugejau 2 SOY WAN nO dIsNW pUue
Aseayeads yuoweseg aig ‘seadieysad 0) anquy y

Aseayeads juawaseg

osye suoyepouwosoe Guqaut puke UUBA Sut
quawenow jenyno pue ye Buiurg ay Suoeque
BRUM YORSG RUBIYY JO SQA SSajaUR PUB WUSYANE
ug Saipoquie auaysdaip ayy ‘ja;0y anbynog ang y

“eave By} Ul Sjsjoy Burpee; Aue jeau 0} SaqiuaWe PUE Si uc

 

 
 

  

 

 

 

 

% a Bd Fie 1] Wey Geant

 

"Rpucy ‘unos yoeeg wieg u pexsyenbpeay 4819p jeuoiey pure Ayedoud souedns senjep Aquayssuno 0) Sn Moye GAOAR
Paroudde Ayes80e; © S | us. ) JaWWeD eUaBey JuUeZy UNOS svmpew se Appin wWepe pus De oj Auge ey pue Secmose:

           

 

 

mieieiys

 

ket 1 Eade

           

Se SaMG sseuisng axtynu payebueu Apryssacons sey Suu hes

 

          

   

 

89 wea nok Jem os % SH8IS3 (BBs OseuLCo pye Aqeydsoy SuRLL SAR OE 40A0 104 AoUsOyje buyesado puR ~YOREZACO
JO sraGeuew pue siadojensp ‘Ss0ySeAU! OSE GUE CY SIGUMO enuena: “uogesges enh seoueeq yey sods Apeaye sey pue "Bae dQ Ul SUB JENSIA [B00] |
; ENG BTEISS RL 4a do DUE PeUMO G18 EAA UB Ul BxeEQ PUR |nyeA Buppe LO pasndo; ae ara SeUEGUCO

  

ayowOud ApaNp Oj Say By @Q IPA UaUKIOFanap

 

 

             

   

  

         

     
 

— Wawabeunu Ayedsoy anues Daas pus uy wWepuedepuL ma ' OY au, “SHOM sey) yes pue Aeidsi—p

“S@qurysoddo ;UsUNSBAuU) jUB;SOXS OLE PSRs BIE Suogeu ey j0 cuD Ss} . == 4 —_ 0} SIOJBUIND Puke Syswe (290) 40) enuaA B Hu~pwoid

| Ssana ¢-3 sno einsue 0] wajuc0 us Ino ssa.ce slo : = ay si pelo ay ‘Ayeuomppy wWeloig eup 0; Aynces
bs E (pee a; uawince youograysu sua, ‘Agununuce pue “Ye “uogesd; Suyppe ‘siosn Aq ypo) yes yueweynbas ey

| Aq pandsu Ayeoquayne azz yea aumymo pue pueig yBnong @aoge jm Ss} aunBy sys s0ySeAu} Jed sqo! sgt

© seouavedke Awepdsoy enbaun eyed oj si oped uNE “UuApjOOIg 40 “Sqo! 2-f2 aj2019 0} PaYe|S S} Ja/Olg ;AOH

pu Ypmesal jayueu yseye] Sys SeZENN WES! PUR MUaRY HORAN UI WUAUTOISASP Laws ANUBIS WRLSSRLEYY
3 SuUl SURI} 40 UOHuP @ysayyenbanog ay S: AyeNSOH SOA

OT A

Jadojaasq / sobeupy)

      

            
        

“ayes Auadoud 10 aqueuyas yGnong ABayeqs yxo
Asea ue sepinodd patory ay ‘sdnoib Amnbe ayeaud
PUB /PUdRNYSUI WyOQ WO }SasdjuI /EYUBISQNS YWAA

  

y809 jap 1}
ay) 30 aBeyuscuad B Se WAP 0 UNOWE AO} B BABY O}
Paloig ayy SMO"e Say “GiySIGUMO WO) JUSURSAALE
Aynbe jeque;sqns puny pue aungas oj aige usaq Sey
Pelarg ayy Se payaaud aq mus jUaURSeAU] S-A3 SUL

 
